                                                                    ctfRK's OFFICE U,8.DI
                                                                                        SX C'Ot1RA
                                                                           AT K ANOKE,VA
                                                                                 FILED

                                                                            JA8 2 8 2222
                     IN TIIE UM TED STATES DISTRICT COURT
                    FOR THE W ES TERN DISTRICT OFW RGINIA B'
                              R OANOKE DIW SION
                                                           ju
                                                            :
                                                             ulAc?UDLEY,LERK
                                                                            D       C RK

JOH NM E DA R NELL PER K TN S,                  CA SE N O .7:20CV 00029

              Petitioner,
V.                                              M EM ORAND UM OPINIO N

SUPERINTENDENT,M IDDLE RIVER
R EG IO N AL JM L,                              By: H on.Glen E.C onrad
                                                SeniorUnited StatesDistrictJudge
              R espondent.

       PetitionerJohnnieDnrnellPerlcins,aVirginia inmateproceeding pro K ,filed thisfederal
                                                                        .




petition forawritofhabeascorpus,pursuantto28U.S.C.j2254,allegingineffectiveassistance
ofcotmselclaims. He challengestheJuly 2019judgmentofthe Rockinghnm Cotmty Circuit
Courttmderwhich he stands convicted of a drug offense and sentenced to serve pdson tim e.

Upon review ofthe record,the courtconcludesthatthe petition mustbe summ mily dismissed

withoutprejudice,becausePerlcinshasnotyetpresentedhishabeasclaimstothestatecourts.
       Under28 U.S.C.j 2254(19,afederalcourtlikethisone cnnnotgrantahabeaspetition
unlessthepetitionerhasptzrsued and exhausted '
                                             the rem ediesavailable in the courtsofthe state

in whioh he was eonvided. The exhaustion requirementis satisfied by seeking review ofthe

claims,throughoutthestatecourtsystem,tothehigheststatecourtwithjurisdictionto consider
theclaims. SeeO'Sullivanv.Boerckel,526U.S.838,845(1999).Ifaj2254petitionercomes
to federalcourtwhile he stillhasavailable courtactionsthathe can bring to litigatehishabeas

claimsin thestatecourts,thefederalcourtmustdismisshisj2254petitionwithoutprejudiceto
allow him toexhaustthosestatecourtremedies.Slavtonv.Smith,404U.S.53,54(1971).
       Perkins'j2254 petition allegesthathistrialcounselprovided ineffective assistance a
claim thatgenerally cnnnotberaised on directappealin Virginiaand shouldberaised,instead,in
apetitionforam itpfhabeascorpus.Lenzv.Commonwea1th,544 S.E.2d 299,304(Va.2001).
UnderVirginia law,Perkins m ay file a state habeaspetition in the circuitcourtwhere he was

convicted,with an appealofan adverse decision to the Supreme CourtofVirginia. Va.Code

Ann.j 8.01-654(A)(1);j 17.1-406(B). In the altem ative,he can file a state habeas petition
directlywiththeSupremeCourtofVirginia.Va.CodeAnn.j8.01-654(A)(1).W hicheverroute
he follows in exhausting state courtrem edies,Perkinsmustultim ately presenthisclaimsto the

Suprem e CourtofVirginia and receive a nzling from thatcourtbefore a federaldistrictcourtcan

considerthem onthemeritstmderj2254.
        Perlcins states in hispetition thathis directappealis currently pending,and state court

recordsonlineverify thatfact. He doesnotindicatethathehasfiled ahabeascorpuspetition in

eitherthe circuitcourtorthe Supreme CourtofVirginia,and courtrecords indicate thathe has

not done so.l Because Perldns clearly has available state courtremedies through wllich to

presenthis claim s,he has not yet exhausted available state courtrem edies as required under

j225441$.Therefore,thecourtmustdismisshisj2254petitionwithoutprejudiceto allow llim
to rett.
       u'n to state courtto do so. Slayton,404 U.S.at 54. An appropriate orderwillissue this

day. The Clerk is directed to send copies ofthis mem orandum opinion and the accom panying

ordertoPerkins.
        ENTER :This X8N day ofJanuary
                                     , 2020.




                                                        SeniorUnited StatesDistrictJudge




       1 Perkinsalso statesthathe tiled a motion in his criminalcase before the Rockinghnm Colmty Circuit
Comt askingforhiscaseto berevisited ongrotmdsofineffectiveassistance,breach ofcontract,andtamperingwith
evidence. H e reports thatthis m otion was denied on January 6,2020. Such a m otion does not satisfy the
requirementto exhaustallavailablestatecourtremedies,becausehabeasco'
                                                                   rpusremediesarestillanoption.

                                                   2
